UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7532


KEVIN L. NEAL,

                 Petitioner - Appellant,

          v.

GENE M. JOHNSON,       Director   of   Virginia   Department   of
Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00458-LMB-TCB)


Submitted:   March 30, 2010                  Decided:   April 8, 2010


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin L. Neal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin L. Neal, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006) petition without prejudice to his ability to file a 28

U.S.C. § 2254 (2006) petition on his claim regarding revocation

of his parole.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate     of    appealability.           28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial        showing       of   the   denial    of    a

constitutional       right.”           28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner        satisfies       this        standard      by     demonstrating        that

reasonable       jurists       would       find   that    any     assessment     of     the

constitutional      claims       by    the    district     court      is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Neal has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED

                                              2